Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atabak Royaee, Ph. D., on December 23, 2020.
The application has been amended as follows: 
Please amend claim 15 as follows: 

15.  A method of using 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art in this case is Haviv et al., US2003/0195192 A1.  Haviv discloses compounds of the following general formula: 

    PNG
    media_image1.png
    113
    146
    media_image1.png
    Greyscale

(Haviv et al., Abstract.)  For example, Haviv discloses the following compound species: 

    PNG
    media_image2.png
    233
    386
    media_image2.png
    Greyscale

(Haviv et al., citing CAS Abstract for the compound depicted above.)  The difference between the compounds of the prior art and the present invention is the position of the methyl group on the pyrrolidine ring; and notably the R4 moieties of the present invention are also excluded from the species disclosed in the prior art.  There is no teaching in the prior art to modify the prior art compounds to arrive at those of the present invention with a reasonable expectation of success.  Accordingly, the compounds of the present invention are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625